Exhibit 10.23
 
U.S. RARE EARTHS, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT is made as of December 30, 2013 at Plano, Texas, between U.S.
Rare Earths, Inc., a Nevada corporation (the “Company”), and  John Victor
Lattimore, Jr. (the “Director”).


WHEREAS the Director is a director of the Company, and the Director’s continued
participation is considered by the Company to be important for the Company’s
continued growth; and


WHEREAS in order to give the Director an incentive for the Director to
participate in the affairs of the Company, the Company has agreed to award the
Director shares of its Common Stock as set forth in this Restricted Stock Award
Agreement (the “Agreement”).


THEREFORE, the parties agree as follows:


1.           Sale of Stock. The Company hereby agrees to grant to the Director
and the Director hereby agrees to accept 500,000 shares of the Company’s Common
Stock (the “Shares”).


2.           Repurchase Option.


(a)           In the event the Director ceases to be an employee, officer,
director or consultant of or to the Company (any such position constituting a
“Service Provider”) for any reason, except the termination of Director’s
position by the Company, or no reason (including death or disability) before all
of the Shares are released from the Company’s repurchase option (see Section 3),
the Company shall, upon the date of such termination (as reasonably fixed and
determined by the Company) have an irrevocable, exclusive option for a period of
sixty (60) days from such date to repurchase up to that number of shares which
constitute the Unreleased Shares (as defined in Section 4) at a repurchase price
equal to $0.00001 per share (the “Repurchase Price”). Said option shall be
exercised by the Company by delivering written notice to the Director or the
Director’s executor (with a copy to the Escrow Holder (as defined in Section 6))
AND, at the Company’s option, by delivering to the Director or the Director’s
executor a check in the amount of the aggregate Repurchase Price. Upon delivery
of such notice and the payment of the aggregate Repurchase Price in any of the
ways described above, the Company shall become the legal and beneficial owner of
the Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being repurchased by the Company.


(b)          Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors of the Company or other persons or organizations to exercise all or a
part of the Company’s purchase rights under this Agreement and purchase all or a
part of such Shares.


4.           Release of Shares From Repurchase Option.


(a)          25% of the Shares shall be released from the Company’s repurchase
option one year after the date of this Agreement, 25% of the Shares shall be
released from the Company’s repurchase option two years after the date of this
Agreement, 25% of the Shares shall be released from the Company’s repurchase
option three years after the date of this Agreement, and the remaining 25% of
the Shares shall be released from the repurchase option four years after such
date, subject to Director continuing to be a Service Provider on such dates.


 
1

--------------------------------------------------------------------------------

 
(b)            In the event of a “Change of Control” of the Company, all of the
Shares shall be released from the Company’s repurchase option, unless the
transaction constituting a Change in Control includes an exchange of Shares for
Shares of another company and the Company assigns and such other Company assumes
this Agreement.  For this purpose, a “Change of Control” is defined as:


 
(i)
Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (other than a group consisting of the Company’s
shareholders as of the date of the Closing and their Parents and Subsidiaries)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or



 
(ii)
The consummation of a merger, consolidation, reorganization, sale of stock or
similar transaction in which the shareholders of the Company before such
transaction (and their Parents and Subsidiaries) own less than 50% of the voting
stock or voting power of the surviving entity immediately after such
transaction; or



 
(iii)
The consummation of the sale or disposition of all or substantially all of the
Company’s assets.



(c)            Any of the Shares which have not yet been released from the
Company’s repurchase option are referred to herein as “Unreleased Shares.”


(d)            The Shares which have been released from the Company’s repurchase
option shall be delivered to the Director at the Director’s request (see Section
6).


5.           Restriction on Transfer. Except for the escrow described in Section
6 or transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until the release of
such Shares from the Company’s repurchase option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.


6.           Escrow of Shares.


(a)            To ensure the availability for delivery of the Director’s
Unreleased Shares upon repurchase by the Company pursuant to the Company’s
repurchase option under Section 3 above, the Director shall, upon execution of
this Agreement, deliver and deposit with Manhattan Transfer Registrar Company
(the “Escrow Holder”) the share certificates representing the Unreleased Shares,
together with the stock assignment duly endorsed in blank, attached hereto as
Exhibit A-1. The Unreleased Shares and stock assignment shall be held by the
Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and
Director attached as Exhibit A-2 hereto, until such time as the Company’s
repurchase option expires. As a further condition to the Company’s obligations
under this Agreement, the spouse of Director, if any, shall execute and deliver
to the Company the Consent of Spouse attached hereto as Exhibit A-3.


(b)            The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unreleased Shares in escrow and while
acting in good faith and in the exercise of its judgment.


(c)            If the Company or any assignee exercises its repurchase option
hereunder, the Escrow Holder, upon receipt of written notice of such option
exercise from the proposed transferee, shall take all steps necessary to
accomplish such transfer.


(d)            When the repurchase option has been exercised or expires
unexercised or a portion of the Shares has been released from such repurchase
option, upon Director’s request the Escrow Holder shall promptly cause a new
certificate to be issued for such released Shares and shall deliver such
certificate to the Company or the Director, as the case may be.


(e)            Subject to the terms hereof, the Director shall have all the
rights of a shareholder with respect to such Shares while they are held in
escrow, including without limitation, the right to vote the Shares and receive
any cash dividends declared thereon. If, from time to time during the term of
the Company’s repurchase option, there is (i) any stock dividend, stock split or
other change in the Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, any and all new,
substituted or additional securities to which the Director is entitled by reason
of the Director’s ownership of the Shares shall be immediately subject to this
escrow, deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and the Company’s repurchase option.


 
2

--------------------------------------------------------------------------------

 
7.           Legends.


(a)            The Shares are being issued to the Director in reliance on
certain exemptions from the registration requirements of state and federal
securities laws, and as a condition of the Company granting the Shares to the
Director the Director will execute and deliver to the Company the Investor
Representation Statement in the form annexed hereto as Exhibit B.


(b)            Director understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by applicable state or
federal securities laws:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH, THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER,
INCLUDING A REPURCHASE OPTION HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH
IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST REFUSAL AND REPURCHASE
OPTION ARE BINDING ON TRANSFEREES OF THESE SHARES.


(c)            Stop-Transfer Notices. Director agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(d)            Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any Director
or other transferee to whom such Shares shall have been so transferred.


8.           Adjustment for Stock Split. All references to the number of Shares
and the purchase price of the Shares in this Agreement shall be appropriately
adjusted to reflect any stock split, stock dividend or other change in the
Shares which may be made by the Company after the date of this Agreement or the
proportionate amount of another issuer’s shares that have been exchanged in a
transaction constituting a Change in Control.


9.           Tax Consequences. The Director has reviewed with the Director’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Director is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Director understands that the Director
(and not the Company) shall be responsible for the Director’s own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement. The Director understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the purchase price for the Shares and the Fair Market Value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” includes the right of the Company to buy back the Shares
pursuant to its repurchase option. The Director understands that the Director
may elect to be taxed at the time the Shares are purchased rather than when and
as the Company’s repurchase option expires by filing an election under Section
83(b) of the Code with the I.R.S. within thirty (30) days from the date of
purchase. The form for making this election is attached as Exhibit A-5
hereto.  In connection with such decisions, the Company will make available to
the Director and the Director’s tax advisor, in each case on a confidential
basis, the most recent final report of experts determining the fair market value
of the Company nearest the date of this Agreement.


THE DIRECTOR ACKNOWLEDGES THAT IT IS THE DIRECTOR’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
DIRECTOR REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
DIRECTOR’S BEHALF.


10.           General Provisions.


(a)           This Agreement shall be governed by the laws of the State of
Texas. This Agreement represents the entire agreement between the parties with
respect to the purchase of Common Stock by the Director.


(b)           Any notice, demand or request required or permitted to be given by
either the Company or the Director pursuant to the terms of this Agreement shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the parties
at the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.


 
3

--------------------------------------------------------------------------------

 
(c)           The rights and benefits of the Company under this Agreement shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Director
under this Agreement may only be assigned with the prior written consent of the
Company.


(d)           Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.


(e)           The Director agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.


(f)           DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RELEASE OF SHARES FROM
THE REPURCHASE OPTION OF THE COMPANY PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY
BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). DIRECTOR FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH DIRECTOR’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE DIRECTOR’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 
4

--------------------------------------------------------------------------------

 
 
By Director’s signature below, Director represents that he is familiar with the
terms and provisions of this Agreement and hereby accepts this Agreement subject
to all of the terms and provisions thereof Director has reviewed this Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement and fully understands all provisions of this
Agreement. Director agrees to accept as binding, conclusive and final all
decisions or interpretations of the Company upon any questions arising under
this Agreement. Director further agrees to notify the Company upon any change in
the residence indicated in below.
 

DIRECTOR      U.S. RARE EARTHS, INC.            
/s/ John Victor Lattimore, Jr. 
   
/s/ Kevin Cassidy
 
Signature 
   
Signature
 
 
   
 
  John Victor Lattimore, Jr.      Kevin Cassidy   Printed Name      Printed Name
                  CEO        
Title
           
Address of Director
                 
ESCROW HOLDER
                 
Manhattan Transfer Registrar Company
                  /s/ John Ahern        
Signature
                 
John Ahern
       
Printed Name
                           
Title
                           

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A-1


ASSIGNMENT SEPARATE FROM CERTIFICATE






FOR VALUE RECEIVED
I,                                                                              ,
hereby sell, assign and transfer unto _______________ ( ) shares of the Common
Stock of U.S. Rare Earths, Inc. standing in my name of the books of said
corporation represented by Certificate No. ___________ herewith and do hereby
irrevocably constitute and appoint _________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.


This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement between said corporation and the undersigned dated December
______, 2013.




Dated:                                         , 20__




Signature:                                                      




INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“repurchase option,” as set forth in the Agreement, without requiring additional
signatures on the part of the Director.
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


JOINT ESCROW INSTRUCTIONS




____________________, 20__




Manhattan Transfer Registrar Company
57 Eastwood Road
Miller Place, NY 11764
Attention: John Ahearn


Dear Mr. Ahearn:


As Escrow Agent for both U.S. RARE EARTHS, INC., a Nevada corporation (the
“Company”), and the undersigned (the “Director”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Restricted Stock Award Agreement (“Agreement”) between the Company and
the undersigned, in accordance with the following instructions:


1.           In the event the Company and/or any assignee of the Company
(referred to collectively for convenience herein as the “Company”) exercises the
Company’s repurchase option set forth in the Agreement, the Company shall give
to Director and you a written notice specifying the number of shares of stock to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company. Director and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.


2.           At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s repurchase option.


3.           Director irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement Director
does hereby irrevocably constitute and appoint you as Director’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of;
the securities. Subject to the provisions of this paragraph 3, Director shall
exercise all rights and privileges of the Company while the stock is held by
you.


4.           Upon written request of the Director, but no more than once per
calendar year, unless the Company’s repurchase option has been exercised, you
will deliver to Director a certificate or certificates representing so many
shares of stock as are not then subject to the Company’s repurchase option.
Within ninety (90) days after cessation of Director’s continuous employment by
or services to the Company, or any parent or subsidiary of the Company, you will
deliver to Director a certificate or certificates representing the aggregate
number of shares held or issued pursuant to the Agreement and not purchased by
the Company or its assignees pursuant to exercise of the Company’s repurchase
option.


5.           If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Director, you shall deliver all of the same to Director and shall be discharged
of all further obligations hereunder.


6.           Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.


 
7

--------------------------------------------------------------------------------

 
7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Director while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.


8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


9.           You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.           You shall not be liable for the outlawing of any rights under the
Statute of Limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.


11.           You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.


12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or f you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.


13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.


14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to an one all or any part o said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed each of the other parties thereunto entitled at the following
addresses or at such other addresses as a party may designate by ten (10) days’
advance written notice to each of the other parties hereto.


COMPANY:                          U.S. Rare Earths, Inc.
5600 Tennyson Parkway, Suite 190
Plano, Texas 75024
Attention:  Chief Financial Officer


DIRECTOR:                           John Victor Lattimore, Jr.
 
 
ESCROW AGENT:
Manhattan Transfer Registrar Company

 
57 Eastwood Road

 
Miller Place, NY 11764

Attention: John Ahearn


16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.


17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.


18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.


 
8

--------------------------------------------------------------------------------

 
Very truly yours,
 
U.S. RARE EARTHS, INC.
                 
By:
                 
Title: CEO
       
Director:
   
Escrow Agent
 
 
   
 
       
Manhattan Transfer Registrar Company
                      (Signature)     (Signature)                       (Typed
or Printed Name)      (Typed or Printed Name)             

 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT A-4


CONSENT OF SPOUSE


I,                                                     spouse
of__________________________ have read and approve the foregoing Agreement. In
consideration of granting of the right to my spouse to receive shares of U.S.
Rare Earths, Inc., as set forth in the Agreement, I hereby appoint my spouse as
my attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.


Dated:                                ,2013                                           Signed:                                                     




 
10

--------------------------------------------------------------------------------

 


EXHIBIT B
 
INVESTMENT REPRESENTATION STATEMENT




DIRECTOR: JOHN VICTOR LATTIMORE, JR.


COMPANY: U.S. RARE EARTHS, INC.


SECURITY: COMMON STOCK


AMOUNT: 500,000 Shares


DATE:  December 30, 2013


In connection with the grant of the above Securities (exercising a “Stock
Purchase Right”), the undersigned Director represents to the Company the
following:


(a)           Director is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Director is
acquiring these Securities for investment for Director’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).


(b)           Director acknowledges and understands that the Securities
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Director’s investment intent as expressed herein. In this connection,
Director understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Director’s representation was predicated solely upon a present intention to hold
these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one (1) year or any other
fixed period in the future. Director further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Director
further acknowledges and understands that the Company is under no obligation to
register the Securities. Director understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company, and any other legend
required under applicable state securities laws.


(c)           Director is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under Rule
701 at the time of the grant of the Stock Purchase Right to the Director, the
exercise will be exempt from registration under the Securities Act. In the event
the Company becomes subject to the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, ninety (90) days thereafter (or such
longer period as any market stand-off agreement may require) the Securities
exempt under Rule 701 may be resold, subject to the satisfaction of certain of
the conditions specified by Rule 144, including: (1)(A) the Securities being
held and the full purchase price paid not less that six months before such
resale but only if certain public information about the Company is available or
(B) the Securities being held and the full purchase price paid not less that one
year before such resale; and, in the case of an affiliate, (A) the resale being
made through a broker in an unsolicited “broker’s transaction” or in
transactions directly with a market maker (as said term is defined under the
Securities Exchange Act of 1934), (B) certain public information about the
Company is available, (3) the amount of Securities being sold during any three
(C) month period not exceeding the limitations specified in Rule 144, and (D)
the timely filing of a Form 144, if applicable.


 
11

--------------------------------------------------------------------------------

 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Stock Purchase Right, then the Securities may be resold in certain
limited circumstances subject to the provisions of Rule 144, which requires the
resale to occur not less than one (1) year after the later of the date the
Securities were sold by the Company or the date the Securities were sold by an
affiliate of the Company, within the meaning of Rule 144; and, in the case of
acquisition of the Securities by an affiliate, or by a non-affiliate who
subsequently holds the Securities less than two years, the satisfaction of the
conditions set forth in sections (1), (2), (3) and (4) of the paragraph
immediately above.


(d)           Director hereby agrees that if so requested by the Company or any
representative of the underwriters in connection with any registration of the
offering of any securities of the Company under the Securities Act, Director
shall not sell or otherwise transfer any Shares or other securities of the
Company during the 180-day period following the effective date of a registration
statement of the Company filed under the Securities Act; provided, however, that
such restriction shall only apply to the first registration statement of the
Company to become effective under the Securities Act which include securities to
be sold on behalf of the Company to the public in an underwritten public
offering under the Securities Act. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such 180-day period.


(e)           Director further understands that in the event all of the
applicable requirements of Rule 701 or 144 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Director understands that no assurances can be given that any
such other registration exemption will be available in such event.


Signature of Director:


Date: December 30, 2013
 
 12

--------------------------------------------------------------------------------